Title: From George Washington to Robert Hanson Harrison, 28 July 1788
From: Washington, George
To: Harrison, Robert Hanson



Mount Vernon [28 July 1788]

The bearer hereof—the Honble Judge Harrison of Maryland—is hereby authorized to take possession of Houses and lotts in the Town of Bath in the County of Berkeley, and to have the Free and uninterupted use of them during his stay at that place who ever may have them in care or occupation is requested

to surrender them accordingly. Given under my hand this 28th day of July 1788

Go. Washington

